                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

LINDSEY ROTHROCK, individually                  )
and as Next Friend of minors G.R. and J.R.      )
                                                )
              Plaintiff,                        )
                                                )
       v.                                       )      Case No. 19-3426-CV-S-DPR
                                                )
US SHIPPING LLC et. al.,                        )
                                                )
              Defendants.                       )

                                             ORDER

       Before the Court is Plaintiff Lindsey Rothrock’s unopposed motion for dismissal of the

above action pursuant to Fed. R. Civ. P. (41)(a)(2). (Doc. 8.) Because the only served Defendant

does not object, the Court finds the terms of the dismissal proper. Accordingly, pursuant to Fed.

R. Civ. P. 41(a), it is ORDERED that this action is hereby DISMISSED WITHOUT

PREJUDICE, with each party to bear its own costs.

       IT IS SO ORDERED.


                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: January 24, 2020
